UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2587



JOHN TIMOTHY QUANDER,

                                              Plaintiff - Appellant,

          versus


ARLINGTON COUNTY GOVERNMENT,

                                               Defendant - Appellee,
          and


EDWARD P. PLAUGHER, Arlington County, Fire
Chief; FLOYD WALTERS, SR., Battalion Chief,
Manager; JOHN WHITE, Battalion Chief, Manager;
KENNETH JOHNSON, Captain; ARLINGTON COUNTY
FIRE DEPARTMENT,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. W. Curtis Sewell, Magistrate
Judge. (CA-98-459-A)


Submitted:   January 21, 1999             Decided:   February 5, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Timothy Quander, Appellant Pro Se. Peter Harlan Maier, Assis-
tant County Attorney, Arlington, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Timothy Quander appeals the magistrate judge’s order

granting summary judgment to the Defendants on his employment dis-

crimination action.1   Our review of the record and the magistrate

judge’s opinion discloses no reversible error. Accordingly, we af-

firm on the reasoning of the magistrate judge.      See Quander v.

Arlington County, No. CA-98-459-A (E.D. Va. Sept. 21, 1998).2   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




     1
       The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (1994).
     2
       Although the magistrate judge’s order is marked as “filed”
on September 18, 1998, the district court’s records show that it
was entered on the docket sheet on September 21, 1998. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2